PER CURIAM:
Jerry Adams appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Adams v. Jones, No. CA-05-434-2 (E.D. Va. Oct. 27, 2005; Nov. 1, 2005). We deny the motions for summary reversal, for discovery, and for sanctions. We also deny the motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED